Case: 20-50347   Document: 00515864778   Page: 1    Date Filed: 05/17/2021




          United States Court of Appeals
               for the Fifth Circuit                       United States Court of Appeals
                                                                    Fifth Circuit

                                                                  FILED
                                                              May 17, 2021
                            No. 20-50347
                          Summary Calendar                   Lyle W. Cayce
                                                                  Clerk

   Robert Phillips,

                                                   Plaintiff—Appellant,

                                versus

   State of Texas; Steve Christian, Individual Capacity
   and Official Capacity, SAPD Officer; Yvonne Jaramillo,
   Individual Capacity and Official Capacity, 911
   Communication Unit Officer; Susan D. Reed, Individual
   Capacity and Official Capacity, Criminal District
   Attorney; Daryl Harris, Individual Capacity and
   Official Capacity, Assistant Criminal District
   Attorney; James Brian Peplinski, Individual Capacity
   and Official Capacity, Lead Attorney; Raymond
   Angelini, Individual Capacity and Official Capacity,
   Honorable Judge, 187th District Court; Rebecca C.
   Martinez, Individual Capacity and Official Capacity,
   Justice; Sandee Bryan Marion, Individual Capacity and
   Official Capacity, Justice; Catherine Stone, Individual
   Capacity and Official Capacity, Chief Justice; Richard
   E. Langlois, Individual Capacity and Official Capacity,
   Appellant Attorney,

                                               Defendants—Appellees.
Case: 20-50347                 Document: 00515864778      Page: 2      Date Filed: 05/17/2021




                                           No. 20-50347




                          Appeal from the United States District Court
                              for the Western Division of Texas
                                    USDC No. 5:19-CV-1261


   Before Owen, Chief Judge, and Dennis and Ho, Circuit Judges.
   Per Curiam:*
             Robert Phillips brings this pro se 42 U.S.C. § 1983 action against a
   number of defendants, alleging misconduct arising predominantly from a
   2011 altercation with law enforcement. We affirm the district court’s
   judgment dismissing Phillips’s complaint.
                                                 I
             In early 2011, Phillips was arrested, then subsequently indicted and
   prosecuted, for one count of Coercion of a Public Servant and one count of
   Terroristic Threats for threatening comments Phillips made during 911 calls.
   On the evening in question, Phillips made a series of abusive 911 calls to
   report a child custody order violation, despite being repeatedly informed that
   this was a civil matter. 1 The jury convicted Phillips, 2 and the San Antonio
   Court of Appeals affirmed that conviction. 3




             *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
             1
                 See Phillips v. State, 401 S.W.3d 282, 284 (Tex. App.—San Antonio 2013, pet.
   ref’d).
             2
                 Id. at 286.
             3
                 Id. at 293.




                                                 2
Case: 20-50347           Document: 00515864778             Page: 3       Date Filed: 05/17/2021




                                            No. 20-50347


           Here, Phillips named as defendants the State of Texas, a San Antonio
   police officer, a 911 Communication Unit Officer, the District Attorney and
   Assistant District Attorney involved in his indictment and prosecution,
   multiple state court judges involved in his trial and appeal, and his own
   counsel. Phillips challenges his conviction and other actions taken by the
   named defendants, averring widespread prosecutorial, judicial, official, and
   professional misconduct before, during, and after his trial. Phillips alleges,
   inter alia, that the arresting officers assaulted and falsely arrested him, his
   conviction was the unlawful result of a double jeopardy violation, his trial
   counsel conspired with the District Attorney to convict him, the District
   Attorney publicly disclosed private facts about him, his appellate counsel
   conspired to defraud the United States, and the then-Chief Justice of the San
   Antonio Court of Appeals violated the Contract Clause of the Constitution
   and her oath of office. The district court dismissed Phillips’s suit for failure
   to state a claim under 28 U.S.C. § 1915(e)(2)(B).
                                                    II
           A district court is directed to dismiss a claim by an inmate or in forma
   pauperis litigant if the complaint is frivolous or fails to state a claim upon
   which relief may be granted. 4 “A dismissal of a civil rights complaint for
   failure to state a claim is reviewed de novo, using the same standard applicable
   to dismissals under Federal Rule of Civil Procedure 12(b)(6).” 5 Phillips filed
   this civil rights suit in forma pauperis, and thus this court may consider




           4
               28 U.S.C. § 1915(e)(2)(B)(i)-(ii).
           5
             Rogers v. Boatright, 709 F.3d 403, 407 (5th Cir. 2013) (emphasis in original) (citing
   Black v. Warren, 134 F.3d 732, 733-34 (5th Cir. 1998) (summary calendar) (per curiam)).




                                                    3
Case: 20-50347                Document: 00515864778         Page: 4      Date Filed: 05/17/2021




                                             No. 20-50347


   affirmative defenses sua sponte. 6
           We first note that the Heck rule bars most all of Phillips’s claims. In
   Heck v. Humphrey, 7 the Supreme Court adopted the favorable termination
   rule, 8 holding that a § 1983 suit must be dismissed if a judgment in the
   plaintiff’s favor “would necessarily imply the invalidity of his conviction or
   sentence” and the plaintiff cannot show that his “conviction or sentence has
   already been invalidated.” 9 In Wilkinson v. Dotson, 10 the Supreme Court
   clarified that a “§ 1983 action is barred (absent prior invalidation)—no
   matter the relief sought (damages or equitable relief), no matter the target of
   the prisoner’s suit (state conduct leading to conviction or internal prison
   proceedings)—if success in that action would necessarily demonstrate the
   invalidity of confinement or its duration.” 11 This court performs a Heck
   analysis by asking “whether the claims are necessarily inconsistent with the
   conviction, or whether they can coexist with the conviction or sentence
   without calling it into question.” 12
           Phillips’s claims consist largely of direct challenges to his conviction.
   In his prayer for relief, for example, Phillips specifically requests that this
   court overturn his allegedly unlawful conviction and expunge his criminal
   record. Heck bars such a challenge. Further, the Heck bar extends to



           6
                Ali v. Higgs, 892 F.2d 438, 440 (5th Cir. 1990) (summary calendar).
           7
               512 U.S. 477 (1994).
           8
                See id. at 484 n.4.
           9
                Id. at 487.
           10
                544 U.S. 74 (2005).
           11
                Id. at 81-82 (emphasis in original).
           12
             Smith v. Hood, 900 F.3d 180, 185 (5th Cir. 2018) (alteration and internal
   quotation marks omitted) (quoting Ballard v. Burton, 444 F.3d 391, 400-01 (5th Cir. 2006)).




                                                       4
Case: 20-50347         Document: 00515864778               Page: 5       Date Filed: 05/17/2021




                                           No. 20-50347


   Phillips’s claims against his counsel, Peplinksi and Langlois. Phillips alleges
   that Peplinksi and Langlois conspired with the prosecution to unlawfully
   convict him. Assuming without deciding that his counsel qualified as state
   actors for § 1983 purposes, Phillips’s claims against them fall squarely within
   Heck’s purview because a favorable judgment would imply the unlawfulness
   of his conviction. Heck also bars the bulk of Phillips’s claims against the
   District Attorney and Assistant District Attorney. Phillips seeks damages for
   their alleged prosecutorial misconduct that led to his unlawful conviction.
   Again, success on this claim necessarily implies the invalidity of his
   conviction.
           Additionally, immunity forecloses many of Phillips’s claims. Judicial
   immunity bars Phillips’s claims against Judge Angelini, Justice Martinez,
   Justice Marion, and Chief Justice Stone. 13                    Likewise, the Eleventh
   Amendment bars Phillips’s § 1983 claim against the State of Texas.14
   Similarly, prosecutorial immunity bars most all of Phillips’s claims against
   District Attorney Reed and Assistant District Attorney Harris. Prosecutors
   enjoy absolute immunity from § 1983 liability for actions falling within their
   role as an advocate, 15 and all of Phillips’s claims fall within this sphere, save




           13
              See Adams v. McIlhany, 764 F.2d 294, 297 (5th Cir. 1985) (“Absolute judicial
   immunity extends to all judicial acts which are not performed in the clear absence of all
   jurisdiction.” (citing Stump v. Sparkman, 435 U.S. 349 (1978))).
           14
              Aguilar v. Tex. Dep’t of Crim. Just., 160 F.3d 1052, 1054 (5th Cir. 1998) (“The
   Eleventh Amendment bars claims against a state brought pursuant to 42 U.S.C. § 1983.”
   (citing Farias v. Bexar Cnty. Bd. of Trs. for Mental Health Mental Retardation Servs., 925 F.2d
   866, 875 n.9 (5th Cir. 1991))).
           15
              See Cousin v. Small, 325 F.3d 627, 632 (5th Cir. 2003) (per curiam) (quoting
   Buckley v. Fitzsimmons, 509 U.S. 259, 273 (1993)).




                                                 5
Case: 20-50347           Document: 00515864778               Page: 6   Date Filed: 05/17/2021




                                            No. 20-50347


   perhaps Reed’s comments to the media disclosing private facts. 16 This
   privacy-based claim is discussed below.
           Next, Phillips’s claims against San Antonio Police Officer Christian
   and 911 Communication Unit Officer Jaramillo are time-barred. Phillips
   alleges that Officer Christian assaulted and falsely arrested him in July of
   2010, and that both officers did the same in February of 2011. This court
   looks to the forum state’s general personal injury limitations period to
   determine the period applicable to a § 1983 suit. 17 In Texas, that period is
   two years. 18 The accrual date of a § 1983 suit, though, is a question of federal
   law. 19 Generally, and applicable to this assault claim, a cause of action
   accrues when the claimant becomes aware of his injury or has sufficient
   information to know he has been injured. 20 The statute of limitations for a
   false arrest claim “begins to run at the time the claimant becomes detained
   pursuant to legal process.” 21 Here, Phillips filed suit on October 24, 2019—
   more than two years after each of these claims accrued. 22 The claims are
   barred by limitations on their face.




           16
             Buckley, 509 U.S. at 277 (“Fitzsimmons’ statements to the media are not entitled
   to absolute immunity.”).
           17
             Ali v. Higgs, 892 F.2d 438, 439 (5th Cir. 1990) (summary calendar) (first citing
   Owens v. Okure, 488 U.S. 235, 250 (1989); and then citing Burrell v. Newsome, 883 F.2d 416,
   418 (5th Cir. 1989) (summary calendar)).
           18
                Tex. Civ. Prac. & Rem. Code § 16.003(a).
           19
                Wallace v. Kato, 549 U.S. 384, 388 (2007).
           20
             See King-White v. Humble Indep. Sch. Dist., 803 F.3d 754, 762 (5th Cir. 2015)
   (quoting Spotts v. United States, 613 F.3d 559, 574 (5th Cir. 2010)).
           21
                Wallace, 549 U.S. at 397.
           22
              See generally Phillips v. State, 401 S.W.3d 282 (Tex. App.—San Antonio 2013,
   pet. ref’d).




                                                  6
Case: 20-50347         Document: 00515864778              Page: 7     Date Filed: 05/17/2021




                                           No. 20-50347


           Finally, we consider Phillips’s claim that District Attorney Reed
   “knowingly breach[ed] the veil of secrecy” by publicly disclosing private
   facts about him. While Heck may not bar this claim, limitations does. Phillips
   alleges that this misconduct occurred in February 2011. Assuming that such
   a claim is even cognizable in a § 1983 suit, 23 and assuming further that
   Texas’s two-year limitations period would apply to this claim for invasion of
   privacy 24—as opposed to the shorter one-year period for defamation 25—
   limitations has run.
                                       *        *         *
           In sum, Phillips’s claims are barred by either Heck, immunity, or
   limitations. The district court’s judgment dismissing Phillips’s complaint is
   AFFIRMED.




           23
            But see Paul v. Davis, 424 U.S. 693, 710 (1976) (holding that a privacy-based
   defamation claim, standing alone, is not actionable in a § 1983 suit).
           24
             Wood v. Hustler Mag., Inc., 736 F.2d 1084, 1089 (5th Cir. 1984) (applying Texas’s
   two-year general personal injury limitations statute to a claim for invasion of privacy).
           25
                Tex. Civ. Prac. & Rem. Code § 16.002(a).




                                                7